                          Case: 1:12-cv-01132 Document #: 561-1 Filed: 11/16/18 Page 1 of 13 PageID #:8486




DEFENDANTS’ OBJECTIONS TO DYMKAR FEES



Date of service    Page # /    Described service provided                 Hours      Basis for Objection
                   Line #                                                 expended
2/15/2012          1 /22       Review criminal records of Pleas, Jones,   1          Plaintiffs in civil suit 11 C 7718 settled by
                               Smith, Lewis                                          counsel for same incident
2/15/2012          1/26-29     Telephone conferences with Pleas,          1.2        Plaintiffs in civil suit 11 C 7718settled by
                               Lewis, Jones, Smith                                   counsel for same incident
4/20/2012          2/26        Review answer from City                    0.3        Monell-related; claim dismissed
6/18/2012          2/46        Review answer to amended complaint         0.3        Monell – related; claim dismissed
7/5/2012           2/50        Telephone call to courtroom deputy         0.2        Unnecessary
7/26/2012          3/5         Conf. with attorney G Yamin                0.4        Monell – related; claim dismissed
10/3/2012          3/9         Review def motion to compel                0.4        Motion to compel filed because Plaintiffs had
                                                                                     not responded to written discovery requests;
                                                                                     Issue created by counsel
10/4/2012          3/10        Review def motion to withdraw and          0.1        Unnecessary
                               determine def representation
10/16/2012         3/13        Telephone conf with Court Deputy           0.2        Unnecessary
10/16/2012         3/16        Draft response to motion to compel         1.1        Issue created by counsel by not responding to
                                                                                     written discovery requests
10/17/2012         3/19        Review attorney appearances (3) and        0.1        Unnecessary
                               correlating with defendants
11/1/2012          3/26        Telephone conf with attorney Vanorney      0.3        Monell – related; claim dismissed
11/4/2012          3/27        Review email from attorney Yamin           0.1        Monell – related; claim dismissed
11/26/2012         3/39        Telephone conf with attorney Cook          0.1        Unnecessary
11/26/2012         3/40        Telephone conf with attorney Vanorney      0.1        Monell – related; claim dismissed
1/2/2013           3/46        Review def Motion to Compel                0.3        Monell – related; claim dismissed; Issue
                                                                                     created by counsel
1/6/2013           3/47-49     Draft notice and motion to reset and       0.7        Monell – related; claim dismissed
                               email def attorneys



                                                                          1
                      Case: 1:12-cv-01132 Document #: 561-1 Filed: 11/16/18 Page 2 of 13 PageID #:8487




1/7/2013           3/50        Review court order                          0.1   Monell – related; claim dismissed; related to
                                                                                 counsel’s motion
1/9/2013           3/51        Review court order                          0.1   Monell – related; claim dismissed
1/10/2013          3/52        Review motion to withdraw                   0.1   Unnecessary
1/13/2013          4/2-12                                                  3.4   Monell – related; claim dismissed; related to
                                                                                 defense Motion to Compel P on Monell
                                                                                 discovery
1/31/2013 –        4/14-16     Telephone calls and emails with court       0.6   Unnecessary
2/1/2013                       deputy
2/21/2013          4/31        Review def Motion to Compel                 0.3   Motion to Compel Plaintiffs’ depositions;
                                                                                 issue created by counsel
2/22/2013          4/33-34     Draft notice and motion to reset            0.6   Related to motion to compel Plaintiff’s
                                                                                 depositions; issue created by counsel
2/22/2013          4/40        Draft K. Thornton subpoena                  0.2   Unnecessary work created by counsel when
                                                                                 she knew Keith Thornton was residing out of
                                                                                 the state in California
2/26/2013          4/46-47     Draft Notice and Motion to Stay             0.6   Counsel’s motion to stay discovery
                               Discovery
2/28/2013          5/2,3,5,6   Depositions of Graney, Mangan,              4.8   Defendants dismissed by Plaintiffs with each
                               Garcia, Gorzkowski                                side bearing its own costs and fees
3/15/2013          5/20        Draft RTP                                   1.7   Discovery stayed on counsel’s motion
3/18/2013          5/21        Telephone conf                              0.3   Discovery stayed on counsel’s motion
4/23/2013          5/22-25     Emails with defense counsel / file          0.9   Discovery stayed on counsel’s motion
                               review
4/25,26, 29/2013   5/26-20     Communication with defense counsel          0.5   Discovery stayed on counsel’s motion
4/30/2013          5/30-32     Discovery review and drafting motion        2.3   Discovery stayed on counsel’s motion
                               to compel
5/1-2/2013         5/34-36     Legal research / draft motion to            6     Related to discovery issues while discovery
                               compel                                            was stayed on counsel’s motion


                                                                       2
                 Case: 1:12-cv-01132 Document #: 561-1 Filed: 11/16/18 Page 3 of 13 PageID #:8488




5/2/2013       5/37-38     Keith Thornton correspondence              0.6   Discovery violation by counsel as never
                                                                            produced
5/3/2013       5/39        Review defendants’ response to             0.4   Unnecessary work created by Plaintiffs
                           Motion to Compel
5/4/2013       5/42        Review FOIA request responses              2.1   Discovery violation – documents never
                                                                            produced; improper means of obtaining
                                                                            records during pending litigation if related to
                                                                            litigation. If not related to litigation not
                                                                            recoverable.
5/4-5/5/2013   5/43,44,46 Emails with Keith Thornton                  0.6   Discovery violation – documents never
                                                                            produced
5/6/2013       5/48,49     Statement for Keith Thornton               0.4   No service of the subpoena for deposition
                           deposition                                       was obtained on Keith Thornton; thus,
                                                                            counsel knew that Keith Thornton would not
                                                                            show for deposition. Additionally, at that
                                                                            time, counsel was aware Keith Thorton was
                                                                            residing in California; discovery issue created
                                                                            by counsel
5/19/2013      6/27-29     Motion to compel and request to            4.1   Plaintiffs did not prevail on the majority of
                           admit                                            these issues
5/19/2013      6/30        Email to Keith Thornton                    0.3   Discovery violation – document never
                                                                            produced
5/22-23/13     6/32-34     Motions and notice of motion               0.7   Related to motions that Plaintiffs did not
                                                                            prevail upon
5/27/2013      6/36        Email to Keith Thornton                    0.2   Discovery violation – document never
                                                                            produced

5/30/2018      6/44-46     Motion for rule to show cause              3.7   Motion denied; Court instructed counsel it
                                                                            was sloppy
5/31/2013      6/47        Telephone call to court t deputy           0.1   Unnecessary
5/31/2013      6/50        Motion hearing on rule to show cause       1.7   Unsuccessfully motion
5/31/2013      7/1          Telephone conf with Court Deputy          0.1   Unnecessary
5/31/2013      7/2         Letter to multiple witnesses               0.8   Discovery violation – never produced
6/3/2013       7/12        Email to Keith Thornton                    0.2   Discovery violation – never produced

                                                                  3
              Case: 1:12-cv-01132 Document #: 561-1 Filed: 11/16/18 Page 4 of 13 PageID #:8489




6/4/2018    7/13      Draft re-notice of motion                 0.1   Motion denied
6/4/2013    7/14      Letter to five witnesses                  1.0   Documents never produced
6/6/2013    7/20      Email to Keith Thornton                   0.1   Never produced
6/6/2013    7/21      Email to 2 court deputies                 0.1   Unnecessary
6/6/2013    7/22-24   Motion for protective order and           2.8   Related to deposition of Keith Thornton;
                      quashing dep notice                             Unnecessary and baseless motion and issue
                                                                      created by counsel because counsel knew
                                                                      Keith Thornton had not been served with
                                                                      the subpoena for deposition counsel earlier
                                                                      issued
6/6/2013    7/25      Telephone conference with court           0.1   Unnecessary
                      deputy
6/7/2013    7/30      Hearing on emergency motion               1.0   Motion denied. Additionally, related to
                                                                      deposition of Keith Thornton; unnecessary
                                                                      and baseless motion
6/7/2013    7/31      Telephone conference with court           0.2   Unnecessary
                      deputy
6/7/2013    7/32,34   Draft re-notice of motion                 0.2   Motions denied
6/7/2013    7/33      Hearing on emergency motion               0.9   Motion denied
6/7/2013    7/35      Review Court orders                       0.1   Motions denied
6/12/2013   7/41      Review Court Order                        0.2   Motion denied
6/12/2013   7/42      Prepare for motion hearing                0.8   Motion denied; vague entry; excessive time
6/12/2013   7/43      Motion hearing                            1.4   Motion denied
6/15/2013   8/2-7     Drafting multiple motions                 4.0   Motions denied
6/19/2013   8/9-12    Preparation and hearing on multiple       3.2   Plaintiffs’ motions denied; defendants
                      motions; review court orders                    motion granted
6/20/2013   8/13      Review notice of motion                   0.1   Motion denied
6/25/2013   8/24      Review Court order                        0.1   Motion denied
7/5/2013    8/40      Review defendants’ motion to bar          0.8   Unnecessary motion practice. Counsel
                      witnesses                                       previously represented witnesses and billing
                                                                      records reveal counsel had contact with
                                                                      these witnesses. However, defendants
                                                                      were unable to serve these witnesses and
                                                                      counsel later (i) represented some at their

                                                            4
              Case: 1:12-cv-01132 Document #: 561-1 Filed: 11/16/18 Page 5 of 13 PageID #:8490




                                                                          respective deposition and (ii) listed all on
                                                                          Plaintiffs’ witness list at trial
7/5/2013    8/41       Review defendants’ motion to stay            0.7   Defendants’ motion granted; Unnecessary as
                       financial disclosures                              Plaintiffs ultimately traded costs for
                                                                          punitives at trial
7/8/2013    8/43       Telephone conference with court              0.1   Unnecessary
                       deputy
7/11/2013   8/56       Draft response to motion for more            2.2   Counsel unnecessarily objected to this
                       than ten depositions                               motion and then listed these individuals as
                                                                          trial witnesses on the pre-trial order
7/11/2013   8/57       Draft response to motion to bar              3.8   Defendants’ motion based on inability to
                       witnesses                                          serve witnesses Plaintiffs’ counsel (i)had
                                                                          contact and access to, (ii) represented some
                                                                          at depositions, and (iii) listed all on Plaintiffs’
                                                                          witness list at trial.
7/11/2013   8/58       Draft response to motion to stay             1.9   Defendants’ motion granted; Unnecessary as
                       financial disclosures                              Plaintiffs ultimately traded costs for
                                                                          punitives
7/16/2013   9/19       Review reply to response to motion for       0.4   Counsel unnecessarily objected to this
                       more than ten depositions                          motion and then listed these individuals as
                                                                          trial witnesses
7/17/2013   9/27       Telephone conf. With court deputy            0.2   Unnecessary
8/16/2013   10/11      Review defendants motion to compel           0.5   Motion to compel depositions of witnesses
                                                                          disclosed by Plaintiff that were the subject of
                                                                          the motion to bar. Defendants’ motion to
                                                                          bar was based on inability to serve witnesses
                                                                          Plaintiffs’ counsel (i)had contact and access
                                                                          to, (ii) represented some at depositions, and
                                                                          (iii) listed all on Plaintiffs’ witness list at trial.
8/20/2013   10/14-15   Multiple emails to court and defense         0.4   Unnecessary
8/22/2013   10/18      Draft response to motion to compel           3.3   Motion to compel depositions of witnesses
                                                                          disclosed by Plaintiff that were the subject of
                                                                          the motion to bar. Defendants’ motion to
                                                                          bar was based on inability to serve witnesses

                                                                5
              Case: 1:12-cv-01132 Document #: 561-1 Filed: 11/16/18 Page 6 of 13 PageID #:8491




                                                                           Plaintiffs’ counsel (i)had contact and access
                                                                           to, (ii) represented some at depositions, and
                                                                           (iii) listed all on Plaintiffs’ witness list at trial.
8/23/2013   10/25      Telephone conf. With LeCharn Lewis            0.5   One of witnesses that was subject of Motion
                                                                           to compel / bar. Defendants’ motion to bar
                                                                           was based in part on inability to serve
                                                                           witness LeCharn Lewis. Plaintiffs’ counsel
                                                                           (i)had contact and access to Mr. Lewis, (ii)
                                                                           represented Mr. Lewis at his deposition, and
                                                                           (iii) listed Mr. Lewis on Plaintiffs’ witness list
                                                                           at trial.
9/12/2013   10/40-41   Draft letter to witnesses LeSharn Lewis       0.2   Witnesses that were subjects of Motions to
                       and Shawn Smith                                     compel and bar. Defendants’ motion to bar
                                                                           was based in part on inability to serve
                                                                           witness LeCharn Lewis. Plaintiffs’ counsel
                                                                           (i)had contact and access to Mr. Lewis, (ii)
                                                                           represented Mr. Lewis at his deposition, and
                                                                           (iii) listed Mr. Lewis on Plaintiffs’ witness list
                                                                           at trial.
9/16/2013   10/48      Telephone conf with witness Shawn             0.2   One of the witnesses that was the subject of
                       Smith’s other                                       the motion to compel / bar. Defendants’
                                                                           motion to bar was based in part on inability
                                                                           to serve witness Shawn Smith. Plaintiffs’
                                                                           counsel (i)had contact and access to Mr.
                                                                           Smith, (ii) represented Mr. Smith at his
                                                                           deposition, and (iii) listed Mr. Smith on
                                                                           Plaintiffs’ witness list at trial.
9/24/2013   11/8-9     Conference with LeCharn Lewis and             1.3   One of the witnesses that was the subject of
                       review of his criminal history                      Defendants’ motion to compel / motion to
                                                                           bar and was Plaintiffs’ counsel’s client in this
                                                                           case as well as in related resolved lawsuit.
                                                                           Counsel contributed to the delay and wasted
                                                                           litigation to have this witness deposed.
                                                                           Unnecessary review of his criminal history

                                                                 6
                    Case: 1:12-cv-01132 Document #: 561-1 Filed: 11/16/18 Page 7 of 13 PageID #:8492




                                                                                         and previously billed for 2/15/12.
                                                                                         Unnecessary conference as Mr. Lewis did not
                                                                                         have relevant information regarding
                                                                                         Plaintiffs’ claims in this case.
9/25/2013        11/16-17      Conference / deposition of LeCharn           2.1          One of the witnesses that was the subject of
                               Lewis                                                     the motion to compel / motion to bar and
                                                                                         was Plaintiffs’ counsel’s client in this case
                                                                                         and in related resolved lawsuit. Counsel
                                                                                         contributed to the delay and wasted
                                                                                         litigation to have this witness deposed.
                                                                                         Unnecessary – Mr. Lewis did not have
                                                                                         information relevant to Plaintiffs’ claims in
                                                                                         this case.
9/30-10/1/2013   11/21-23      Motion to compel                             2.2          Motion stricken by court
10/3/2013        11/27         Review motion to withdraw                    0.1          Unnecessary
10/16/2013       11/36         Draft letter to witness Shawn Smith          0.2          Witness subject of Motion to compel / bar;
                                                                                         correspondence never produced despite
                                                                                         counsel’s assertions that she did not
                                                                                         represent Mr. Smith at the time Defendants
                                                                                         were attempting to serve Mr. Smith.
10/21/2013       11/39-40      Draft. Motion to extend                      0.6          Unnecessary
11/1/2013        11-48-50      Phone calls and letters to LAPD              0.7          Related to witness Keith Thornton; materials
                                                                                         never produced in discovery
11/21/2013       12/16-17      Draft motion to strike defendants rule       0.7          Unnecessary; motion denied
                               56.1 statement of facts
12/4-12/6/2013   12/38-41      Review defendants response to motion         1.6          Motion denied
                               to strike; draft reply to response to
                               motion to strike
                 13/1, 2,                                                   14.5 hours   Vague, redundant, unnecessary billing
                 10, 15, 20,                                                             entries – telephone conferences with
                 23, 25, 32,                                                             deputy, “transcript reviews”, unnecessary
                 33, 34, 51                                                              motion s to extend
5/5/2014         14/14-15      Draft notice and motion to strike            1.2          Unsuccessful motion
10/2/2014        14/30-31      Emails with court deputy                     0.2 hours    Unnecessary emails

                                                                        7
                         Case: 1:12-cv-01132 Document #: 561-1 Filed: 11/16/18 Page 8 of 13 PageID #:8493




10/2/2014-7/6/2015    14/33, 34,    Review of order, motion to reconsider         11.9 hours   Vague billing entries “further review of
                      35, 37, 38,                                                              order”, unnecessary repetitive work, Motion
                      39-45                                                                    to reconsider denied
9/10/2015             15/4          Conference with attorney Hamilton             0.5          Attorney Hamilton did not file an
                                                                                               appearance on this case until 1/20/2016
9/16/2015             15/5          Phone call with court deputy                  0.2          Unnecessary
9/18/2015;            15/19, 27,    Emails and conferences with Attorney          1.0          Attorney Hamilton did not file an
10/6/201510/9/2015;   34, 41        Hamilton                                                   appearance on this case until 1/20/2016
10/12/2015
10/12 -13/2015        15/42, 43,    Draft motions in limine                       11.2         Motions denied
                      46, 47
10/15, 27/2015;       16/12, 17,    Emails and conferences with Attorney          1.0          Attorney Hamilton did not file an
11/18/2015            38, 39        Hamilton                                                   appearance on this case until 1/20/2016
10/19, 21, 22/2015    16/14, 15,    Multiple “Review of Court order”              0.3          Excessive, unnecessary, duplicative, vague
                      16
11/9/2015             16/25, 26     Draft notice and motion to strike             1.2          Motion denied
                      17/5, 8,      Multiple “Review of Court Order”              3.3          Excessive, unnecessary, duplicative, vague
                      14, 16, 17,
                      21, 26-29,
                      32, 34-35,
                      38, 40-41
                      17 /6, 12,    Multiple conferences or telephone             0.6          Attorney Hamilton did not file an
                      24,           calls with Attorney Hamilton                               appearance on this case until 1/20/2016;
                                                                                               excessive, unnecessary
                      17/6, 49,     Multiple telephone calls or emails with       0.3          Excessive, unnecessary, vague
                      50            Court Deputy
3/23/2016             17/23-24      Draft notice and motion to set aside          2.4          Motion denied
6/30/2016             17/36         Draft email to Brian Orozco                   0.1          Unnecessary, vague, unrelated to this case.
                                                                                               Mr. Orozco has never been counsel of record
                                                                                               in this civil action.
8/17/2016             18/2          Motion for referral to resolve                1.4          Motion to resolve issue lost in part
                                    audiotape issue
8/18/2016             18/4, 5       Telephone calls with court deputy and         0.5          Unnecessary, vague, as to Vanorney, Monell
                                    ACC Vanorney                                               claims had been dismissed

                                                                              8
               Case: 1:12-cv-01132 Document #: 561-1 Filed: 11/16/18 Page 9 of 13 PageID #:8494




8/18/2016   18/9, 13,     Multiple “review court order”                1.4   Unnecessary, vague, excessive
            14, 21, 24,
            25, 28, 37,
            40, 46,
8/18/2016   18/10         Review motion to withdraw                    0.1   Unnecessary
            18/12, 20,    Multiple conferences and emails with         3.3   Excessive, vague, unnecessary
            32, 36, 42,   co-counsel
            47
8/18/2016   18/18         Review attorney appearance and               0.1   Vague, unnecessary
                          determine party representation
8/18/2016   18/30, 51     Review court transcripts                     0.4   Vague, unnecessary, excessive
8/18/2016   18/36, 37     Draft notice and motion for additional       1.0   Motion denied
                          discovery
            19/4, 5, 8,   Multiple conferences / emails /              3.5   Vague, excessive
            11, 15, 17,   telephone calls with co-counsel
            21, 26, 27,
            34, 35, 38,
            49
            19/9, 14,     Multiple emails / phone calls /              1.0   Vague, excessive, unnecessary
            18, 22, 24,   conferences with courtroom staff
            28, 29, 36,
3/28/2017   19/32         Review attorney appearance and               0.1   Vague and unnecessary
                          determine party representation
            19/33, 39,    Review Court Orders                          0.3   Vague, excessive, unnecessary
            44
            20/13, 15,    Multiple “Review Court Orders”               0.7   Vague, unnecessary, excessive
            20, 26, 27,
            32, 46
            20/ 14, 22,   Multiple emails, phone calls,                6.3   Vague, excessive, unnecessary
            29, 37, 38,   conferences with co-counsel
            39, 47, 49
            20/16, 17,    Legal research / memorandum of law           3.1   Useless motion as Plaintiffs used Keith
            19            regarding use of Keith Thornton                    Thornton’s deposition at trial
                          deposition at trial

                                                                   9
  Case: 1:12-cv-01132 Document #: 561-1 Filed: 11/16/18 Page 10 of 13 PageID #:8495




20/28, 30,    Multiple emails with courtroom staff            0.3   Vague, excessive, unnecessary
31,
21/2, 3, 8,   Multiple reviews of court orders, files,        3.6   Vague, excessive, unnecessary
15, 16, 22,   transcripts; legal research
26
21/4, 5, 7,   Multiple conferences with co-counsel            5.8   Vague, excessive, unnecessary
9, 10
21/17         Email to Shawn Smith                            0.2   This witness was the subject of motions to
                                                                    compel and bar because unable to be served
                                                                    for deposition. Correspondence never
                                                                    produced despite counsel’s assertions that
                                                                    she did not represent Mr. Smith at the time
                                                                    Defendants were attempting to serve Mr.
                                                                    Smith. Unnecessary as Mr. Smith did not
                                                                    have information relevant to Plaintiffs’
                                                                    claims.
21/20, 21     Telephone call and email with                   0.4   Excessive, vague, unnecessary
              courtroom staff
22/3, 4,      Multiple conferences / meetings /               4.4   Excessive and vague
10, 24, 27,   emails with co-counsel
32, 33, 36,
37, 42
22/5, 6, 7,   Additional Motions in Limine                    5.4   Motions either denied or stricken as moot
8, 9, 13,
14, 15
22/20, 21,    Review of requests to admit, motions            9.5   Motions denied
29, 35, 43,   regarding reading admissions at trial
44
22/9, 14,     Multiple “review court order”                   0.9   Vague, excessive, unnecessary
23, 29, 49
22/23, 26,    Multiple “review deposition transcript          3.3   Vague, excessive, unnecessary
28            abstracts




                                                         10
               Case: 1:12-cv-01132 Document #: 561-1 Filed: 11/16/18 Page 11 of 13 PageID #:8496




             22/12, 22,    Trial preparation                              11.8   Trial preparations for September 2017 trial
             34, 38, 41,                                                         date which was continued on Plaintiffs’
             50                                                                  motion due to Plaintiffs’ illness
             23/1, 24,     Multiple “review court order” and              2.3    Vague, excessive, unnecessary
             26, 27, 28,   “review court transcript” entries
             29, 39, 42,
             46,
             23/2-3        Witness regarding defendant Valentin           0.5    Vague entry; Witness never disclosed;
             23/4, 15,     Multiple texts, emails, phone calls and        2.3    Excessive and vague
             17, 38, 43,   conferences with co-counsel
             44,
             23/5, 6, 7,   Trial preparation                              7.7    Apparent trial preparations when September
             8, 9, 11,                                                           2017 trial continued on Plaintiffs’ motion
             20, 33,                                                             due to Plaintiffs’ illness
             23/12, 13,    Work related to financial depositions          6.0    Plaintiffs traded punitives for costs, thus,
             14, 16, 18,   of defendants                                         unnecessary
             19, 21, 22
             23/23         Related to motion regarding requests           0.7    Motion denied
                           to admit
             23/34, 35,    Draft notice and motions to file not           2.5    Motions denied
             36, 37        under seal and to bar
             23/48, 49     Emails with courtroom staff                    0.1    Vague, unnecessary
             24/3, 8,      Multiple entries “review court order”          0.9    Vague, excessive, unnecessary
             14, 33, 39,
             41, 47
             24/5, 22,     Multiple emails and calls to courtroom         0.5    Vague, excessive, unnecessary
             46,           staff
             24/6, 11,     Multiple emails, calls, conferences,           2.1    Vague, excessive, unnecessary
             30, 31, 34,   meetings with co-counsel
             35, 43, 45,
             49
11/17/2017   24/21         Trial prep                                     1.2    Parties had already agreed to continue
                                                                                 December trial date
1/23/2018    24/43         Review statement regarding Valentin            0.1    Vague

                                                                     11
              Case: 1:12-cv-01132 Document #: 561-1 Filed: 11/16/18 Page 12 of 13 PageID #:8497




            25/1, 2, 10   Review of court orders, motions to              0.4   Vague, excessive, unnecessary
                          withdraw, appearances
            25/3, 4, 5,   Multiple emails, conferences,                   4.2   Excessive, vague, unnecessary
            6, 12, 21,    regarding trial strategy and tasks
            36, 37
            25/34, 35,    Scene visit, review photographs,                3.3   Excessive time; duplicative work
            46,           compare photographs
            26/1, 2, 3,   Multiple emails, conferences and                3.6   Excessive, vague
            14, 18, 19,   telephone calls with co-counsel
            45, 46,
            26/9, 10,     Scene visit, photograph review, map             3.4   Excessive time; duplicative work
            11            review
            26/20, 21,    Work related to motion in limine                5.2   Lost wages table not admitted at trial; public
            29, 30, 34,   regarding lost wages and judicial notice              website information not admitted at trial
            35            of governmental website
            26/48, 49,    Work related to motion to bar Silva,            2.5   Motions denied
            50, 51        Garcia, show-up
            27/12, 16,    Multiple emails and conferences with            3.6   Excessive, vague
            22, 33, 43,   co-counsel
            50
            27/37, 38,    Work related to motions in limine               8.2   Motions denied; duplicative work of motions
            39, 40, 44,   regarding Silva and Garcia testimony,                 referenced in page 26 of time and work
            45, 46, 47,   show-up testimony, chart of lost wages                records
            48, 49,
7/17/2018                 During jury trial counsel produced              0.3   Discovery violation due to undisclosed
                          records that were not disclosed during                documents resulting in wasted / delayed
                          discovery causing a delay in the trial                time during trial.
                          and unnecessary sidebars
7/21/2018   27/42         Legal research regarding trial issues           0.4   Vague
            28/7, 13,     Multiple “review of court order”                0.4   Excessive, duplicative
            14
            28/17, 21,    Multiple emails and conferences with            1.9   Excessive, unnecessary
            23, 30, 32,   co-counsel
            33, 34

                                                                     12
                         Case: 1:12-cv-01132 Document #: 561-1 Filed: 11/16/18 Page 13 of 13 PageID #:8498




                       28/15, 16,    Phone calls with courtroom deputy,         0.8        Excessive, unnecessary; phone call to Pleas
                       18            witness Brown-Lawrence, and Anthony                   appears to be offering legal advice or
                                     Pleas                                                 counseling unrelated to the prosecution of
                                                                                           this lawsuit
                       28/38, 43     Legal research                             2.3        Vague
                       29/3, 5, 7,   Review of timesheets                       13 hours   Excessive hours for task
                       8
                       29/22, 23     Legal research                             2.9        Vague, excessive
Total objected hours                                                            288.5




                                                                           13
